Name: Commission Regulation (EC) No 1140/2003 of 27 June 2003 amending, in the sugar sector, Regulations (EC) Nos 779/96 laying down detailed rules of application as regards communications and 314/2002 laying down detailed rules for the application of the quota system
 Type: Regulation
 Subject Matter: production;  agricultural policy;  distributive trades;  foodstuff;  information and information processing;  trade;  beverages and sugar
 Date Published: nan

 Important legal notice|32003R1140Commission Regulation (EC) No 1140/2003 of 27 June 2003 amending, in the sugar sector, Regulations (EC) Nos 779/96 laying down detailed rules of application as regards communications and 314/2002 laying down detailed rules for the application of the quota system Official Journal L 160 , 28/06/2003 P. 0033 - 0036Commission Regulation (EC) No 1140/2003of 27 June 2003amending, in the sugar sector, Regulations (EC) Nos 779/96 laying down detailed rules of application as regards communications and 314/2002 laying down detailed rules for the application of the quota systemTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Articles 13(3), 15(8) and the second subparagraph of Article 41 thereof,Whereas:(1) Under Article 4 of Commission Regulation (EC) No 314/2002(3) Member States are to establish provisional sugar, isoglucose and inulin syrup production figures. In the light of experience gained, the Member States' obligations under this provision should be clarified and provision should be made for these production figures to be notified to the Commission.(2) Stock figures should be notified by the Member States in a specific way and external trade figures extracted from the Comext database of Eurostat. Provision should therefore be made for notification by Member States of stocks of the products in question based on a very precise definition of stocks that will ensure uniformity of application in the Member States. Provision should also be made for a breakdown by sugar type of the end-of-year stock in order to establish the balances by Member State.(3) Since customs statistics do not distinguish the quantities of C sugar exported, these will have to be deducted from total exports of sugar in the natural state and, to this end, provision will have to be made for monthly notification by undertakings to Member States and by Member States to the Commission of the C sugar quantities exported.(4) Article 6(4) of Regulation (EC) No 314/2002 specifies how the quantity of sugar, isoglucose and inulin syrup disposed of for consumption within the Community, referred to in Articles 15 and 16 of Regulation (EC) No 1260/2001, is to be determined. Experience shows a need to stipulate in that paragraph that the quantity in question is to be obtained by totalling the quantities produced and imported, subtracting those exported and adjusting for stock variations.(5) To simplify administrative procedures, certain provisions of Commission Regulation (EC) No 779/96(4), as amended by Regulation (EC) No 995/2002(5), which the abovementioned modification of Regulation (EC) No 314/2002 renders obsolete or which experience has shown to be of no utility in market management, should be alleviated or deleted.(6) Regulations (EC) No 779/96 and (EC) No 314/2002 should therefore be amended accordingly.(7) The Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 779/96 is hereby amended as follows:1. in the first subparagraph of Article 1, "each week in respect of the preceding week" is replaced by "when requested by it";2. point 1 of Article 3 is deleted;3. in point 1 of Article 5 "each week, in respect of the preceding week:" is replaced by "each month, in respect of the preceding month:";4. Article 6 is amended as follows:(a) in point 1, "each week, in respect of the preceding week:" is replaced by "each month, in respect of the preceding month:"(b) point 2 is deleted;5. Articles 9 and 10 are deleted;6. Chapters V, VI and VII are deleted;7. Annexes I, II, III, IV and V are deleted.Article 2Regulation (EC) No 314/2002 is hereby amended as follows.1. Article 4 is replaced by the following:"Article 41. For each marketing year a Community supply balance for sugar, isoglucose and inulin syrup shall be drawn up and also a sugar supply balance for each Member State. The balances shall be consolidated at the end of the following marketing year.2. Member States shall establish provisional sugar and inulin syrup production figures for the current marketing year for each undertaking located in their territories and notify them to the Commission before 1 March each year. Sugar production shall be broken down by month.For the French departments of Guadeloupe and Martinique and for Spain as regards cane sugar, the provisional production shall be established and notified by 1 July each year.3. Member States shall notify to the Commission before 1 June each year the areas and production of (a) beet for production of sugar, alcohol and other products respectively, and (b) chicory for production of inulin syrup, for the current marketing year and estimates of them for the following year.4. Before 5 September each year Member States shall determine and notify to the Commission actual A, B and C production of sugar, isoglucose and inulin syrup respectively in the previous marketing year by each undertaking located in their territory. Sugar production shall be broken down by month.5. Where it is necessary to amend actual sugar production on the basis of the information notified under paragraph 4, the resulting difference shall be taken into account in determining actual production in the marketing year during which this difference came to light.6. Before 1 March each year Member States shall notify the Commission of the A and B sugar, isoglucose and inulin syrup allocations to each undertaking for the current marketing year."2. The following Articles 4a, 4b and 4c are added:"Article 4a1. Before the 15th day of each month each isoglucose-producing undertaking shall notify to the Member State on whose territory its production took place the quantities, expressed as dry matter, actually produced during the previous month.Member States shall establish the isoglucose production of each such undertaking in each month and notify it to the Commission before the end of the second month following.The quantities produced under inward processing arrangements shall be notified separately. They shall not count for the purposes of the second subparagraph.2. Notwithstanding the first and second subparagraphs of paragraph 1, a Member State's competent authorities may decide, at an isoglucose-producing undertaking's substantiated written request:(a) either to combine its May and June production of the previous marketing year and count the figure against the current marketing year;(b) or to combine all or part of its June production of a marketing year with its July production of the next marketing year and count the figure against the latter marketing year.In the case set out in point (b) of the first subparagraph, the request for combination must indicate at least the June production quantity to be combined with the July figure. That quantity may not exceed 7 % of the sum of the undertaking's A and B quotas for the marketing year during which the request for combination is made. The combined quantity shall be considered as the first production against the undertaking's quotas.In reaching its decision the Member State shall take into account the undertaking's production situation and market demand, with particular reference to quotas and production levies. An undertaking may benefit from only one of the two combination types indicated in the first subparagraph in a given marketing year.3. After agreement by the Member State the undertaking shall notify to it, before the following 15 July (in the case referred to in point (a) of the first subparagraph of paragraph 2) or 15 August (in the case referred to in point (b) of the first subparagraph of paragraph 2) the quantities, expressed as dry matter, actually produced during the two-month period, account taken as appropriate of the actual quantity to be combined referred to in the second subparagraph of paragraph 2.4. The Member State shall establish and notify to the Commission, before 15 October, the combined isoglucose production of the undertaking concerned during the two months in question that is to be counted against the current marketing year's production, in accordance with point (a) or (b) respectively of the first subparagraph of paragraph 2.5. The provisions of point (b) of the first subparagraph of paragraph 2 shall not be applicable to the last marketing year indicated in Article 10(1) of Regulation (EC) No 1260/2001.Article 4b1. Each undertaking to which a sugar production quota has been granted and each refinery covered by Article 7(4) of Regulation (EC) No 1260/2001 shall notify to the competent authority of the Member State in which production or refining took place, before the 20th of each month, the total quantities, expressed as white sugar, of the sugars and syrups indicated in Article 1(1)(a), (b), (c), and (d) of this Regulation:- owned by it or covered by a warrant, and- stored in free circulation on Community territory at the end of the previous month.Those quantities shall be broken down by Member State of storage into:- sugar produced by that undertaking under A and B quotas,- sugar carried forward in accordance with Article 14 of Regulation (EC) No 1260/2001,- C sugar, and- other sugar.2. The authority indicated in paragraph 1 may also, for the purposes of administrative and physical checks, require undertakings to notify exact storage locations and purchases and sales of sugar.If storage is in a different Member State from the one notifying the Commission, the latter Member State shall inform the former of the quantities stored on its territory and their locations by the end of the following month.Each Member State shall notify to the Commission, before the end of the second month following, the total quantity of sugar stored at the end of each month by the undertakings indicated in paragraph 1, broken down by sugar type as indicated in the second subparagraph thereof.The notification for stocks on 30 June shall however break down each type of sugar in storage by Member State of storage. Where the type of sugar stored outside the country of production is not determined, this sugar is deemed to be A and B sugar.Before 31 August 2003 Member States shall notify the stocks of sugar on 30 June 2002 and 30 June 2003, broken down by Member State of storage and sugar type as indicated in paragraph 1.3. Each undertaking to which a production quota has been granted for isoglucose or inulin syrup shall notify to the competent authority of the Member State in which production took place, before 1 August, the quantities, expressed as white sugar equivalent, of isoglucose or inulin syrup owned by it and stored in free circulation on Community territory at the end of the previous marketing year, broken down into:- isoglucose and inulin syrup produced by it under quotas A and B;- C isoglucose and C inulin syrup; and- other.Member States shall notify to the Commission, before 1 September, the quantities of isoglucose and inulin syrup stored at the end of the previous marketing year, broken down as specified in the first subparagraph.Article 4c1. Undertakings producing C sugar shall notify to the competent authorities of the Member State in which it was produced, before the end of each month, the quantities they exported during the previous month. These shall be broken down by Member State of export.Member States shall notify to the Commission, before the end of the second month following, the monthly quantity of C sugar exported by the undertakings indicated in the first subparagraph, broken down as specified therein.On the basis of proof of export as indicated in Article 2 of Commission Regulation (EEC) No 2670/81(6), Member States shall notify to the Commission, before 15 May, the quantity of C sugar exported in each month of the previous marketing year by the undertakings indicated in the first subparagraph, broken down as specified therein.2. Undertakings that produced C sugar during one or both of the marketing years 2001/02 and 2002/03 shall before 1 August 2003 notify to the competent authorities of the Member State in which it was produced the quantities of it exported during the 2002/03 marketing year, broken down by Member State of export.Member States shall notify to the Commission, before 5 September 2003, the quantities of C sugar exported by the above undertakings during the 2002/03 marketing year, broken down as specified therein."3. Article 6(4) is replaced by the following:"4. The quantities disposed of for consumption in the Community to be recorded under Article 15(1)(b) and (2)(a) of Regulation (EC) No 1260/2001 shall be established by totalling the quantities, expressed as white sugar, of the sugars and syrups indicated in Article 1(1)(a), (b), (c), and (d) and of isoglucose and inulin syrup:(a) stored at the beginning of the marketing year;(b) produced under quotas A and B;(c) imported in the natural state;(d) contained in imported processed products;subtracting the quantities referred to in the first subparagraph, expressed as white sugar, of sugar, isoglucose and inulin syrup:(a) exported in the natural state;(b) contained in exported processed products;(c) stored at the end of the marketing year;(d) for which certificates for production refunds as indicated in Article 7(3) of Regulation (EC) No 1260/2001 have been issued.Quantities as indicated in points (c) and (d) of the first subparagraph and in points (a) and (b) of the second subparagraph shall be extracted from the Eurostat databases and shall, if the figures for a marketing year are incomplete, cover the most recent 12 months available. Quantities produced under inward processing arrangements shall not be counted.Quantities as indicated in point (c) of the first subparagraph and point (a) of the second subparagraph shall include those consigned to the Canary Islands, Madeira and the Azores covered by Article 1(1a) of Regulation (EEC) No 2670/81.The quantities of sugar, isoglucose and inulin syrup in the products indicated in point (d) of the first subparagraph and point (b) of the second subparagraph shall be established on the basis of the average sugar contents established for the products concerned and of Eurostat figures.Quantities as indicated in point (a) of the second subparagraph shall exclude C sugar, C isoglucose, C inulin syrup and food aid."Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 50, 21.2.2002, p. 40.(4) OJ L 106, 30.4.1996, p. 9.(5) OJ L 152, 12.6.2002, p. 11.(6) OJ L 262, 16.9.1981, p. 14.